*875OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant appeals his conviction for manslaughter in the second degree, arguing that the trial court gave an incorrect charge on justification (see People v McManus, 67 NY2d 541 [1986]). Although the defense of justification was submitted to the jury, without objection from the People, no reasonable view of the evidence supported the defense. A witness testified that the victim had threatened defendant and a codefendant with a gun, and had fired it into the air, but the same witness testified that the victim was then disarmed, and that he was lying on the ground when the shots that killed him were fired.
No justification charge at all was necessary, and any error in the charge that was given was harmless (People v Jones, 3 NY3d 491, 496-497 [2004]). We need not and do not consider whether the charge was correct.
Chief Judge Kaye and Judges Ciparick, Rosenblatt, Graffeo, Read and Smith concur; Judge Pigott taking no part.
Order affirmed in a memorandum.